UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-6672


STEPHANIE MICHELLE GARDNER,

                   Plaintiff - Appellant,

             v.

S. DUANE LEWIS; RANDY DEMORY,

                   Defendants - Appellees,

             and

BROOKS M. BARLOW; BERKELEY COUNTY SHERIFF’S OFFICE; COUNTY
OF BERKELEY; HILL-FINKLEA DETENTION CENTER; TOWN OF MONCKS
CORNER,

                   Defendants.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:19-cv-03243-DCN)


Submitted: November 16, 2020                           Decided: November 24, 2020


Before WILKINSON, NIEMEYER, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Louis D. Nettles, NETTLES LAW FIRM, Florence, South Carolina, for Appellant. Robin
L. Jackson, SENN LEGAL, LLC, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Stephanie Michelle Gardner appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Gardner’s 42 U.S.C. § 1983

complaint under Fed. R. Civ. P. 12(b)(6). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district judge.

Gardner v. Barlow, No. 2:19-cv-03243-DCN (D.S.C. Apr. 2, 2020). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3